Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/323,852 received February 7, 2019. Claims 1-13 are canceled, and claims 14-25 are newly added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wechlin et al. U.S. PGPub 2014/0191715 A1 (hereinafter Wechlin).
Regarding Claim 14, Wechlin teaches a charging station for the inductive charging of a battery of a motor vehicle (Wechlin, Fig. 1; Para. [0022], Lines 1-8), comprising a primary resonant circuit for generating an electrical oscillation (Wechlin, Fig. 2; Para. [0025], Lines 12-16 and Para. [0027], Lines 9-11), wherein the primary resonant circuit has a primary capacitor (Wechlin, Fig. 3, Element 15 “CT”; Para. [0026], Lines 6-14, “balancing circuit’) and a primary coil (Wechlin, Fig. 3, Element 2 “LP”; Para. [0027], Lines 1-6, “primary inductance’), wherein the charging station includes a measuring device designed to excite the primary resonant circuit up to a predefinable voltage amplitude, then to interrupt the excitation of the primary resonant 
Regarding Claim 15, The Wechlin reference discloses the claimed invention as stated above in claim 14.  Furthermore, Wechlin teaches wherein the measuring device is designed to interrupt the primary resonant circuit in a first step and to short-circuit the primary resonant circuit in a second step (Wechlin, Fig. 3, Where switches “S1” and “S3” are open, thus interrupting the primary resonant circuit, and switches “S2” and “S4” are closed, thus short-circuiting the primary resonant circuit; Para. [0032], Lines 1-15). 
Regarding Claim 16, The Wechlin reference discloses the claimed invention as stated above in claim 14.  Furthermore, Wechlin teaches wherein the measuring device is designed to determine a predefinable parameter in order to evaluate the time function of the voltage amplitude of the primary resonant circuit after the interruption of the excitation and the short-circuiting of the primary resonant circuit, including the voltage amplitude after a predefinable time, the length of time until a predefinable voltage amplitude is measurable, and/or a damping rate of the voltage amplitudes (Wechlin, Figs. 4-5; Para. [0009], Lines 1-16 and Para. [0029], Lines 1-16. Although Wechlin illustrates the “current” curve in figures 4-5, “voltage” comparison is also available as explained in paragraph [0029], Lines 1-5, “or the primary voltage … is measured”.). 
Regarding Claim 17, The Wechlin reference discloses the claimed invention as stated above in claim 14.  Furthermore, Wechlin teaches wherein the measuring device is furthermore designed to compare the parameter determined during the evaluation of the time function of the voltage amplitude of the primary resonant circuit after the interruption of the excitation of the primary resonant circuit against a reference value and to put out information in dependence on the comparison as to whether the inductive charging is enabled or not (Wechlin, Figs. 4-5; Para. [0009], Lines 1-16 and Para. [0029], Lines 1-16. Although Wechlin illustrates the “current” curve in figures 4-5, “voltage” comparison is also available as explained in paragraph [0029], Lines 1-5, “or the primary voltage … is measured”.). 
Regarding Claim 18, The Wechlin reference discloses the claimed invention as stated above in claim 14.  Furthermore, Wechlin teaches wherein the measuring device is coupled to a connection between the primary capacitor and the primary coil, across a shunt resistor or a voltage divider (Wechlin, Fig. 3, Elements “RF” and “RP”; Paras. [0027] – [0028]). 
Regarding Claim 19, The Wechlin reference discloses the claimed invention as stated above in claim 14.  Furthermore, Wechlin teaches wherein the primary resonant circuit is constructed as a full bridge circuit, while the measuring device is designed to interrupt the excitation of the primary resonant circuit and to short-circuit the full bridge circuit, by conductive switching of two low-lying switches of the full bridge circuit (Wechlin, Fig. 3, Element 14; Where switches “S1” and “S3” are open, thus interrupting the primary resonant circuit, and switches “S2” and “S4” are closed, thus short-circuiting the primary resonant circuit; Para. [0032], Lines 1-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wechlin et al. U.S. PGPub 2014/0191715 A1 (hereinafter Wechlin) in view of Turki U.S. PGPub 2015/0276965 A1 (hereinafter Turki).
Regarding Claim 20, Wechlin teaches a motor vehicle (Wechlin, Fig. 1, Element 1; Para. [0022], Lines 1-2), comprising a charging device (Wechlin, Fig. 1, Element 5; Para. [0022], Lines 3-5) for inductive charging of a battery of the motor vehicle (Wechlin, Fig. 1; Para. [0022], Lines 1-8), wherein the charging device has a secondary resonant circuit (Wechlin, Fig. 6; Para. [0044], Lines 1-6) having a secondary capacitor (Wechlin, Fig. 6, Within Element 5; Para. [0044], Lines 12-14. “balancing circuit that is not depicted in Fig. 6”, and Para. [0026], Lines 6-7, “balancing circuit consists merely of a single capacitor”) and a secondary coil (Wechlin, Fig. S”; Para. [0044], Lines 8-12), wherein the charging device furthermore includes a measuring device designed to evaluate the time function of the voltage amplitude of the secondary resonant circuit after an interruption of the excitation of the secondary resonant circuit (Wechlin, Fig. 6; Para. [0046], Lines 1-16. Although Wechlin illustrates the “current” curve in figures 4-5 of the primary resonant circuit, “voltage” comparison is also available as explained in paragraph [0029], Lines 1-5, “or the primary voltage … is measured” and applies to the secondary resonant circuit as well.), but does not teach a rectifier between the secondary resonant circuit and the battery of the motor vehicle.
Turki, however, teaches wherein a rectifier (Turki, Fig. 5, Element 8; Para. [0040], Lines 1-4) is connected between the secondary resonant circuit (Turki, Fig. 5, Elements “LB” and “CB”; Para. [0040], Line 1) and the battery of the motor vehicle (Turki, Para. [0005]. Turki does not illustrate the vehicle battery in the drawings of the invention, but obvious from the disclosure as a whole.), wherein the charging device furthermore includes a measuring device (Turki, Fig. 1, Element 2, “Measurement”; Para. [0033], Lines 7-11) designed to evaluate the voltage of the secondary resonant circuit after an excitation (Turki, Fig. 1, Element 1, “Excitation signal”; Para. [0020], Lines 1-14).
It would have been obvious to a person having ordinary skill in the art to understand that although Wechlin is silent as to whether or not the secondary circuit utilizes a rectifying circuit to condition/convert the output power of the wireless energy transfer system, Wechlin would inherently incorporate some type of conventional power conditioning/conversion commonly understood in the art.  The rectifying circuit taught by Turki, for controlling the energy transfer system output power, teaches one of the many conventional rectifying circuits utilized in the art 
Regarding Claim 22, Wechlin teaches a method for inductive charging of a battery of a motor vehicle by a charging station (Wechlin, Fig. 1; Para. [0022], Lines 1-8), having a primary resonant circuit with a primary capacitor (Wechlin, Fig. 3, Element 15 “CT”; Para. [0026], Lines 6-14, “balancing circuit’) and a primary coil (Wechlin, Fig. 3, Element 2 “LP”; Para. [0027], Lines 1-6, “primary inductance’) for generating an electrical oscillation (Wechlin, Fig. 2; Para. [0025], Lines 12-16 and Para. [0027], Lines 9-11), wherein the motor vehicle has a secondary resonant circuit (Wechlin, Fig. 6; Para. [0044], Lines 1-6) with a secondary capacitor (Wechlin, Fig. 6, Within Element 5; Para. [0044], Lines 12-14. “balancing circuit that is not depicted in Fig. 6”, and Para. [0026], Lines 6-7, “balancing circuit consists merely of a single capacitor”) and a secondary coil (Wechlin, Fig. 6, Element 4 “LS”; Para. [0044], Lines 8-12), comprising a) excite the primary resonant circuit up to a predefinable voltage amplitude, b) interrupt the excitation of the primary resonant circuit, and c) evaluate the time function of a decaying voltage amplitude after the interruption of the excitation of the primary resonant circuit (Wechlin, Figs. 4-5; Para. [0009], Lines 1-16 and Para. [0029], Lines 1-16. Although Wechlin illustrates the 
Turki, however, teaches wherein a rectifier (Turki, Fig. 5, Element 8; Para. [0040], Lines 1-4) is connected between the secondary resonant circuit (Turki, Fig. 5, Elements “LB” and “CB”; Para. [0040], Line 1) and the battery of the motor vehicle (Turki, Para. [0005]. Turki does not illustrate the vehicle battery in the drawings of the invention, but obvious from the disclosure as a whole.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Wechlin is silent as to whether or not the secondary circuit utilizes a rectifying circuit to condition/convert the output power of the wireless energy transfer system, Wechlin would inherently incorporate some type of conventional power conditioning/conversion commonly understood in the art.  The rectifying circuit taught by Turki, for controlling the energy transfer system output power, teaches one of the many conventional rectifying circuits utilized in the art for charging a battery of a vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Turki, to control the energy transfer system output power within the vehicle charging system of Wechlin. 
Regarding Claim 23, The combined teaching of references Wechlin and Turki discloses the claimed invention as stated above in claim 22.  Furthermore, Wechlin teaches wherein in step a) the predefinable voltage amplitude is dimensioned such that the rectifier of the motor vehicle is blocking (Wechlin, Fig. 6; Para. [0044], Lines 8-17, “charging electronic system can be interrupted”). 
Regarding Claim 24, The combined teaching of references Wechlin and Turki discloses the claimed invention as stated above in claim 22.  Furthermore, Wechlin teaches wherein in step a) the primary resonant circuit is excited to its rated voltage (Wechlin, Fig. 2; Para. [0025], Lines 12-16). 
Regarding Claim 25, The combined teaching of references Wechlin and Turki discloses the claimed invention as stated above in claim 22.  Furthermore, Wechlin teaches wherein step c) is performed in the charging station and/or in the motor vehicle (Wechlin, Figs. 4-5; Para. [0009], Lines 1-16 and Para. [0029], Lines 1-16. Although Wechlin illustrates the “current” curve in figures 4-5, “voltage” comparison is also available as explained in paragraph [0029], Lines 1-5, “or the primary voltage … is measured”.).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 21: Though the prior art discloses a method for inductive charging of a battery of a motor vehicle via a charging station primary resonant circuit generating an electrical oscillation and a vehicle secondary resonant circuit with rectifier to excite the primary circuit to detect a foreign object based on a timed decaying of a voltage when the circuit is interrupted, it fails to teach or suggest the aforementioned limitations of claim 21, and further including the combination of: 
wherein the measuring device is designed to determine whether the rectifier is blocking, and the measuring device is further designed to evaluate the time function of the voltage amplitude of the secondary resonant circuit only when the rectifier is blocking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asanuma et al. U.S. PGPub 2017/0033615 teaches a foreign object detecting device with shorting switches.
Miyashita U.S. PGPub 2015/0355360 teaches a foreign object detection device with shorting switches. 
Miyashita U.S. PGPub 2015/0355359 teaches a foreign object detection device with shorting switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859